Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Chris
Terrill (“Executive”) and ANGI Homeservices Inc., a Delaware corporation (the
“Company”), and is effective upon the date (the “Effective Date”) on which the
Effective Time occurs.  “Effective Time” has the meaning set forth in the
Agreement and Plan of Merger (the “Merger Agreement”), by and among Angie’s
List, Inc., IAC/InterActiveCorp (“IAC”), the Company and Casa Merger Sub, Inc.,
dated as of May 1, 2017.  All capitalized terms used herein that are not defined
herein shall be as set forth in the Standard Terms and Conditions attached
hereto.

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.                             EMPLOYMENT.  During the Term (as defined below),
the Company shall employ Executive, and Executive shall be employed, as Chief
Executive Officer of the Company.  During Executive’s employment with the
Company, Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive’s position and shall render such services on the terms
set forth herein.  During Executive’s employment with the Company, Executive
shall report directly to the Board of Directors of the Company (the “Board”) and
the Chairman of the Board.  Executive shall have such powers and duties with
respect to the Company as may reasonably be assigned to Executive by the Board,
to the extent consistent with Executive’s position.  Executive agrees to devote
all of Executive’s working time, attention and efforts to the Company and to
perform the duties of Executive’s position in accordance with policies
applicable to all employees of the Company and its subsidiaries and/or
affiliates as in effect from time to time.   Notwithstanding the foregoing,
Executive may (i) serve as a member of the board of directors of the entities
set forth on Exhibit A hereto and as corporate board member for such other
organizations as may be approved in advance by the Board; (ii) serve as a
director of, or a member of a committee of the board of directors of, any
non-profit organization, or engage in other charitable, community or religious
activities; or (iii) engage in personal or family passive investment activities;
provided, in each case, that said service or activity does not (x) interfere
with Executive’s ability to perform his duties for the Company as contemplated
hereunder, or (y) compete with, or present an actual or apparent conflict of
interest for, the Company or IAC and its subsidiaries, which shall be determined
by the General Counsel of IAC in his sole, good faith discretion.

 

2A.                             TERM.  The term of this Agreement shall be three
(3) years from the Effective Date (the “Initial Term”); provided, however, that
certain terms and conditions herein may specify a greater period of
effectiveness.  Notwithstanding any other provision of this Agreement to the
contrary, Executive’s employment with the Company is “at-will” and may be
terminated at any time for any reason or no reason, with or without cause, by
the Company (subject to compliance with the provisions of Section 1 of the
Standard Terms and Conditions attached hereto).  On the

 

--------------------------------------------------------------------------------


 

third anniversary of the Effective Date and on each anniversary of the Effective
Date thereafter, the term shall be extended for successive one year terms
automatically (each successive one year renewal term together with the Initial
Term, the “Term”), unless either party hereto shall provide written notice to
the other party not less than 90 days prior to the end of the applicable Term
that it does not wish to renew this Agreement (a “Notice of Non-Renewal”). 
Notwithstanding any other provision of this Agreement to the contrary,
Executive’s employment with the Company is “at-will” and may be terminated at
any time for any reason or no reason, with or without cause, by the Company or
Executive, with or without notice, subject to Company’s compliance with its
obligations under Section 1 of the Standard Terms and Conditions attached
hereto.  During the Term, Executive’s right to payments upon certain
terminations of employment is governed by Section 1(d) of the Standard Terms and
Conditions attached hereto.  Following the expiration of the Term, upon the
termination of Executive’s employment, the Company shall have no further
obligation hereunder, except for the payment of Accrued Obligations.

 

3A.                             COMPENSATION.

 

(a)                                 BASE SALARY.  During the period that
Executive is employed with the Company hereunder, the Company shall pay
Executive an annual base salary of not less than $600,000 (the “Base Salary”),
payable in equal biweekly installments (or, if different, in accordance with the
Company’s payroll practice as in effect from time to time).  For all purposes
under this Agreement, the term “Base Salary” shall refer to the Base Salary as
in effect from time to time.

 

(b)                                 DISCRETIONARY BONUS.  During the period that
Executive is employed with the Company hereunder, Executive shall be eligible to
receive discretionary annual bonuses (the “Annual Bonuses”).  The Annual Bonuses
shall in all cases to be determined by the Compensation and Human Resources
Committee of the Board of Directors of the Company (the “Compensation
Committee”) in its sole discretion, based on the factors it deems relevant,
which may include, among other factors, the Company’s performance against
various criteria (including its competition, its prior year results, achievement
of established initiatives, etc.) and the contribution and performance of
Executive. In the event that the Company declines to pay Executive an Annual
Bonus in any given year during the Term, the Company shall provide Executive
with a good faith explanation of its decision not to pay Executive an Annual
Bonus.

 

(c)                                  BENEFITS.  From the Effective Date through
the date of termination of Executive’s employment with the Company for any
reason, Executive shall be entitled to participate in any welfare, health and
life insurance and defined contribution benefit programs as may be adopted from
time to time by the Company on the same basis as that provided to similarly
situated employees of the Company.  Without limiting the generality of the
foregoing, Executive shall be entitled to the following benefits:

 

(i)                                     Reimbursement for Business Expenses. 
During the period that Executive is employed with the Company hereunder, the
Company shall reimburse Executive for all reasonable, necessary and documented
expenses incurred by Executive in performing Executive’s duties for the Company,
on the same basis as similarly situated employees generally and in accordance
with the Company’s policies as in effect from time to time; and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Vacation.  During the period that
Executive is employed with the Company hereunder, Executive shall be entitled to
paid vacation each year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally.

 

(d)                                 IMPACT OF MERGER AND RELATED TRANSACTIONS ON
EQUITY AWARDS.

 

(i)                                     HomeAdvisor SARs.  Following the
Effective Time (as defined in the Merger Agreement), (A) the stock appreciation
rights corresponding to shares of HomeAdvisor, Inc. common stock (“HomeAdvisor
SARs”) held by Executive will convert into stock appreciation rights
corresponding to shares of Class A common stock of the Company (“Company SARs”)
with equitable adjustments to the number of shares covered and the applicable
base price determined in accordance with the Employee Matters Agreement by and
between IAC and the Company, (B) subject to Section 3 of the Standard Terms and
Conditions, the Company SARs generally will be exercisable in a manner
consistent with stock appreciation rights corresponding to public company common
stock, and (C) the Company SARs will otherwise have the same terms and
conditions applicable to the HomeAdvisor SARs prior to the Effective Time. 
Notwithstanding the foregoing but subject to Section 3 of the Standard Terms and
Conditions (1) not more than 50% of the Company SARs received in respect of the
conversion of the HomeAdvisor SARs granted on February 11, 2015 shall be
exercisable in any calendar year; and (2) the Company SARs received in respect
of the conversion of the HomeAdvisor SARs granted on February 14, 2017 shall not
be exercisable before January 1, 2020, and not more than 33% of such awards may
be exercised prior to December 31, 2020.  In the event of a termination of
Executive’s employment prior to the lapse of any restriction on the exercise of
vested Company SARs as set forth in the immediately preceding sentence, then
either (x) the Company shall waive such restrictions so that such vested Company
SARs can be exercised prior to the date that is (I) 90 days following such
termination of employment, in the case of Executive’s termination of employment
without Good Reason, (II) 18 months following such termination of employment, in
the case of Executive’s termination of employment by the Company without Cause
or by Executive with Good Reason, or (III) 12 months following such termination
of employment, in the case of Executive’s death or Disability, or (y) at the
Company’s election, in the event of a termination of employment by virtue of
Executive’s resignation without Good Reason, such vested Company SARs shall
remain exercisable until the 90th day following the lapse of the restrictions
related thereto; provided, however, that in no event shall any vested Company
SARs remain outstanding beyond the scheduled expiration date of such Company
SARs.

 

(ii)                                  IAC Awards.  Following the occurrence of
the Effective Time (as defined in the Merger Agreement), equity awards
corresponding to shares of IAC common stock held by Executive shall remain
outstanding, continue to vest and be exercisable in accordance with their terms
so long as Executive remains employed with the Company; provided, however, that
the applicable performance goals shall be equitably adjusted to reflect the
occurrence of the transaction as set forth on Exhibit B to this Agreement.

 

4A.                             NOTICES.  All notices and other communications
under this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested, or by hand delivery, or
by overnight delivery by a nationally recognized carrier, in each case to

 

3

--------------------------------------------------------------------------------


 

the applicable address set forth below, and any such notice is deemed
effectively given when received by the recipient (or if receipt is refused by
the recipient, when so refused):

 

If to the Company:

ANGI Homeservices Inc.

14023 Denver West Parkway

Bldg. 64, Suite 200

Golden, CO 80401

Attention:  General Counsel

 

 

 

With a copy to:

IAC/InterActiveCorp

555 West 18th Street, 6th Floor

New York, NY  10011

Attention:  General Counsel

 

 

If to Executive:

At the most recent address for Executive on file at the Company.

 

 

 

With a copy to:
Aileen Atkins
Cowan, DeBaets, Abrahams & Sheppard LLP
41 Madison Avenue, 38th Floor
New York, NY 10010

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.                             GOVERNING LAW; JURISDICTION.  This Agreement and
the legal relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of Colorado without reference to its principles of conflicts of laws.  Any
such dispute will be heard and determined before an appropriate federal court
located in the State of Colorado in Denver County, or, if not maintainable
therein, then in an appropriate Colorado state court located in Denver County,
and each party hereto submits itself and its property to the non-exclusive
jurisdiction of the foregoing courts with respect to such disputes.  Each party
hereto (i) agrees that service of process may be made by mailing a copy of any
relevant document to the address of the party set forth above, (ii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the courts referred to above on the grounds of inconvenient forum or
otherwise as regards any dispute between the parties hereto arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.

 

6A.                             COUNTERPARTS.  This Agreement may be executed in
several counterparts, each of

 

4

--------------------------------------------------------------------------------


 

which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

7A.                             STANDARD TERMS AND CONDITIONS.  Executive
expressly understands and acknowledges that the Standard Terms and Conditions
attached hereto are incorporated herein by reference, deemed a part of this
Agreement and are binding and enforceable provisions of this Agreement. 
References to “this Agreement” or the use of the term “hereof” shall refer to
this Agreement and the Standard Terms and Conditions attached hereto, taken as a
whole.

 

8A.                             EFFECTIVENESS OF THIS AGREEMENT.  This Agreement
and the Standard Terms and Conditions shall become effective solely upon the
occurrence of the Effective Date and shall have no force or effect unless and
until the Effective Date occurs.  Until the occurrence of the Effective Date,
the Employment Agreement, by and between Executive and ServiceMagic, Inc.,
effective as of May 16, 2011, shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on September 28, 2017.

 

 

ANGI Homeservices Inc.

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Vice President and Secretary

 

 

 

/s/ Chris Terrill

 

Chris Terrill

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.                                      TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)                                 DEATH.  In the event Executive’s employment
hereunder is terminated by reason of Executive’s death, the Company shall pay
Executive’s designated beneficiary or beneficiaries, within thirty (30) days of
Executive’s death in a lump sum in cash, (i) Executive’s Base Salary through the
end of the month in which death occurs and (ii) any other Accrued Obligations
(as defined in paragraph 1(f) below).

 

(b)                                 DISABILITY.  If, as a result of Executive’s
incapacity due to physical or mental illness (“Disability”), Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for a period of four (4) consecutive months and, within thirty (30) days
after written notice is provided to Executive by the Company (in accordance with
Section 4A hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability.  During any period prior to
such termination during which Executive is absent from the full-time performance
of Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the
Company.  Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination
(i) Executive’s Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
other Accrued Obligations (as defined in paragraph 1(f) below).

 

(e)                                  TERMINATION FOR CAUSE.  Executive’s
employment may be terminated by the Company for Cause (as defined below)
effective upon written notice to Executive.  Such notice shall set forth in
reasonable detail the facts and circumstances alleged to constitute Cause and
the specific section(s) of the definition of Cause relied upon.  Upon the
termination of Executive’s employment by the Company for Cause (as defined
below), the Company shall have no further obligation hereunder, except for the
payment of any Accrued Obligations (as defined in paragraph 1(f) below).  As
used herein, “Cause” shall mean:  (i) the plea of guilty or nolo contendere to,
or conviction for, the commission of a felony offense by Executive; provided,
however, that after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under this Agreement; (ii) a material breach by Executive
of a fiduciary duty owed to the Company; (iii) a material breach by Executive of
any of the covenants made by Executive in Section 2 hereof; (iv) the willful or
gross neglect by Executive of the material duties required by this Agreement; or
(v) a material violation by Executive of any applicable policy pertaining to
ethics, wrongdoing or conflicts of interest; provided, that in the case of
conduct described in clauses (iii), (iv) or (v) above which is capable of being
cured, Executive shall have a period of fifteen (15) days after Executive is
provided with written notice thereof in which to cure.

 

--------------------------------------------------------------------------------


 

(d)                                 TERMINATION BY THE COMPANY OTHER THAN FOR
DEATH, DISABILITY OR CAUSE; RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If
Executive’s employment hereunder is terminated prior to the expiration of the
Term by the Company for any reason other than Executive’s death or Disability or
for Cause or if Executive resigns for Good Reason (as defined below) prior to
the expiration of the Term, then:

 

(i)                                     the Company shall continue to pay to
Executive the Base Salary for twelve (12) months from the date of such
termination or resignation (the “Severance Period”), payable in equal biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect from time to time) over the course of such twelve (12)
months;

 

(ii)                                  any compensation awards of Executive based
on, or in the form of, Company or IAC equity (e.g., restricted stock, restricted
stock units, stock options or similar instruments) that are outstanding and
unvested at the time of such termination but which would, but for such
termination, have vested during the Severance Period shall vest as of the date
of such termination of employment; provided that for these purposes, any equity
awards with a vesting schedule less frequent than annual shall be treated as
though the vesting occurred in equal annual installments and any portion of any
such awards that would have vested by the end of the Severance Period (including
any portion which would have vested prior to the date of termination of
employment) shall vest as of the date of such termination of employment (e.g.,
if 100 restricted stock units were granted 1.7 years prior to the date of
termination with a 5-year cliff vesting term then on the date of termination 40
of such units would vest); provided, further, that with respect to any awards
subject to performance vesting requirements, the vesting of such awards shall in
all events be subject to the satisfaction of the applicable performance goals;

 

(iii)                               any then vested options or stock
appreciation rights (“SARs”) of Executive (including options or SARs vesting as
a result of (ii) above) to acquire Company or IAC equity, shall remain
exercisable through the earlier of (A) the scheduled expiration date of such
options or SARs and (B) eighteen months following Executive’s termination of
employment; and

 

(iv)                              the Company shall pay Executive within thirty
(30) days of the date of such termination or resignation in a lump sum in cash
any Accrued Obligations (as defined in paragraph 1(f) below).

 

The payment or provision to Executive of the severance benefits described in
this Section 1(d) shall be subject to Executive’s execution and non-revocation
of a general release of the Company and its affiliates, in a form substantially
similar to that used for similarly situated executives of the Company and its
affiliates, such general release to be executed and promptly delivered to the
Company (and in no event later than 21 days following Executive’s termination of
employment, or such longer period as may be required by applicable law) and
Executive’s compliance with the restrictive covenants set forth in Section 2
hereof.  Such release shall make clear that Executive is not releasing his right
to receive any termination benefits pursuant to this Section 1(d) above and/or
under any equity award plans governing any outstanding equity award

 

2

--------------------------------------------------------------------------------


 

then held by Executive. Executive acknowledges and agrees that the severance
benefits described in this Section 1(d) constitute good and valuable
consideration for such release.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent: (A) the reduction in
Executive’s Base Salary constituting a material diminution in Executive’s base
compensation as determined for purposes of Section 409A and regulations
thereunder, (B) a material diminution in Executive’s title, duties or level of
responsibilities as compared to those in effect as of the Effective Date,
excluding for this purpose any such change that is an isolated and inadvertent
action not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive, (C) the relocation of
Executive’s principal place of employment to a location that is greater than
fifty (50) miles away from the greater Denver, Colorado metroplitan area,
(D) the failure of the Company to nominate Executive to stand for election to
the Board of Directors of the Company or the removal of Executive from the Board
of Directors of the Company, other than pursuant to a termination of Executive’s
employment due to death, Disability or Cause or a voluntary termination of
employment without Good Reason, or (E) the requirement that Executive report to
anyone other than the Board or the Chairman of the Board; provided, however,
that in no event shall Executive’s resignation be for “Good Reason” unless
(x) an event or circumstance set forth in clauses (A) through (D) above shall
have occurred and Executive provides the Company with written notice thereof
within thirty (30) days after Executive has initial knowledge of the occurrence
or existence of such event or circumstance, which notice specifically identifies
the event or circumstance that Executive believes constitutes Good Reason,
(y) the Company fails to correct the event or circumstance so identified within
thirty (30) days after the receipt of such notice and (z) Executive resigns
within ninety (90) days after the date of delivery of the notice referred to in
(x) above.

 

(e)          OFFSET.  If Executive obtains other employment during the period of
time in which the Company is required to make payments to Executive pursuant to
Section 1(d)(i) above, the amount of any such remaining payments or benefits to
be provided to Executive shall be reduced by the amount of compensation and
benefits earned by Executive from such other employment through the end of such
period.  For purposes of this Section 1(e), Executive shall have an obligation
to inform the Company regarding Executive’s employment status following
termination and during the period of time in which the Company is making
payments to Executive under Section 1(d)(i) above.

 

(f)            ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise to be paid at a later date pursuant
to the executive deferred compensation plan of the Company, if any, and
(iii) any reimbursements that Executive is entitled to receive under
Section 3A(c)(i) of the Agreement.

 

(g)           NOTICE OF NON-RENEWAL.  Delivery by the Company of a Notice of
Non-Renewal shall constitute a termination of Executive’s employment without
Cause effective at the end of the then current Term.  Delivery by Executive of a
Notice of Non-Renewal shall

 

3

--------------------------------------------------------------------------------


 

constitute a termination of Executive’s employment without Good Reason effective
at the end of the then current Term.

 

2.                                      CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY.  Executive acknowledges that, while employed by
the Company, Executive will occupy a position of trust and confidence.  The
Company, its subsidiaries and/or affiliates shall provide Executive with
“Confidential Information” as referred to below.  Executive shall not, except as
may be required to perform Executive’s duties hereunder or as required by
applicable law, without limitation in time, communicate, divulge, disseminate,
disclose to others or otherwise use, whether directly or indirectly, any
Confidential Information regarding the Company and/or any of its subsidiaries
and/or affiliates, other than to Executive’s legal, tax and financial advisors
who are bound by similar confidentiality provisions.

 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. 
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates, or
prepared by (and related to the employment of and/or based upon or otherwise
incorporating information received from the Company or any of its subsidiaries
or affiliates during the Term) Executive in the course of Executive’s employment
by the Company and its subsidiaries or affiliates.  As used in this Agreement,
“subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

 

(b)           NON-COMPETITION.  In consideration of this Agreement, and other
good and valuable consideration provided hereunder, the receipt and sufficiency
of which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment hereunder and for a period of
twelve (12) months thereafter (the “Restricted Period”), Executive shall not,
without the prior written consent of the Company, directly or indirectly, engage
in or become associated with a Competitive Activity.

 

For purposes of this Section 2(b),  (i) a “Competitive Activity” means any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including

 

4

--------------------------------------------------------------------------------


 

the United States) in which the Company (or any of its businesses) provides or
planned to provide during Executive’s employment hereunder such Similar
Products; (ii) “Similar Products” means any products or services that are the
same or substantially similar to any of the types of products or services that
the Company or any of its businesses for which Executive has oversight
responsibility provides, has provided or planned to provide during Executive’s
employment hereunder; and (iii) Executive shall be considered to have become
“associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.

 

Executive acknowledges that Executive’s covenants under this Section 2(b) are a
material inducement to the Company’s entering into this Agreement.  Further,
Executive acknowledges that the restrictions set forth in this provision are
reasonable and not greater than necessary to protect and maintain the
proprietary and other legitimate business interests of the Company, and that the
enforcement of these restrictions would not prevent Executive from earning a
livelihood.

 

Notwithstanding the foregoing, Executive may make and retain investments during
the Restricted Period, for investment purposes only, in less than one percent
(1%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if the stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National Market System if Executive is
not otherwise affiliated with such corporation.   Executive acknowledges that
Executive’s covenants under this Section 2(b) are a material inducement to the
Company’s entering into this Agreement.

 

(c)           NON-SOLICITATION OF EMPLOYEES.  Executive recognizes that he will
possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates.  Executive recognizes that the information he
will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company.  Executive agrees that, during Executive’s
employment hereunder and for a period of eighteen (18) months thereafter,
Executive will not, directly or indirectly, hire, solicit or recruit any
employee of: (i) the Company and/or (ii) its subsidiaries and/or affiliates,
with whom Executive had direct, meaningful and/or continued contact during his
employment hereunder for the purpose of being employed by Executive or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf Executive is acting as an agent, representative or employee and that
Executive will not convey any such Confidential Information or trade secrets
about employees of the Company or any of its subsidiaries or affiliates to any
other person except within the scope of Executive’s duties hereunder.

 

Notwithstanding the foregoing, in the case of the employees with whom Executive
has had a direct working relationship prior to his employment with the Company,
its subsidiaries

 

5

--------------------------------------------------------------------------------


 

and/or affiliates, the restrictions set forth immediately above shall (i) upon a
termination of Executive’s employment by the Company for any reason other than
Executive’s death or Disability or for Cause, (ii) upon Executive’s resignation
for Good Reason or (iii) if the Company notifies Executive that it does not
intend to renew this Agreement pursuant to Section 2A of this Agreement, cease
to apply.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS.  During Executive’s
employment hereunder, and for a period of eighteen (18)  months thereafter,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of (i) the Company
and/or (ii) any of its subsidiaries and/or affiliates with whom Executive has
direct contact during his employment hereunder, in each case, to cease doing
business with the Company and/or any of its subsidiaries and/or affiliates or to
engage in any business competitive with the Company and/or its subsidiaries
and/or affiliates.

 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments
(defined below) shall be considered works made for hire by Executive for the
Company or, as applicable, its subsidiaries or affiliates, and Executive agrees
that all rights of any kind in any Employee Developments belong exclusively to
the Company.  In order to permit the Company to exploit such Employee
Developments, Executive shall promptly and fully report all such Employee
Developments to the Company.  Except in furtherance of his obligations as an
employee of the Company, Executive shall not use or reproduce any portion of any
record associated with any Employee Development without prior written consent of
the Company or, as applicable, its subsidiaries or affiliates.  Executive agrees
that in the event actions of Executive are required to ensure that such rights
belong to the Company under applicable laws, Executive will cooperate and take
whatever such actions are reasonably requested by the Company, whether during or
after the Term, and without the need for separate or additional compensation. 
“Employee Developments” means any idea, know-how, discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work of authorship, whether developed, conceived or
reduced to practice during or following the period of employment, that
(i) concerns or relates to the actual or anticipated business, research or
development activities, or operations of the Company or any of its subsidiaries
or affiliates, or (ii) results from or is suggested by any undertaking assigned
to Executive or work performed by Executive for or on behalf of the Company or
any of its subsidiaries or affiliates, whether created alone or with others,
during or after working hours, or (iii) uses, incorporates or is based on
Company equipment, supplies, facilities, trade secrets or inventions of any form
or type.  All Confidential Information and all Employee Developments are and
shall remain the sole property of the Company or any of its subsidiaries or
affiliates.  Executive shall acquire no proprietary interest in any Confidential
Information or Employee Developments developed or acquired during the Term.  To
the extent Executive may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or Employee Development,
Executive hereby assigns and covenants to assign to the Company all such
proprietary rights without the need for a separate writing or additional
compensation.  Executive shall, both during and after the Term, upon the
Company’s request, promptly execute, acknowledge, and deliver to the Company all
such assignments, confirmations of assignment, certificates, and instruments,
and shall promptly perform such other acts, as the Company may from time to time
in its discretion deem necessary or desirable to evidence,

 

6

--------------------------------------------------------------------------------


 

establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES.  During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the policies and
procedures of the Company and IAC as they may exist from time to time.

 

(g)           SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.  If it is determined by a court of competent jurisdiction
that any restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by applicable law.

 

3.             LOCKUP ON COMPANY SHARES.  Until December 31, 2019 (the “Lockup
End Date”), Executive shall not sell, transfer or otherwise dispose of shares of
Company common stock acquired upon the exercise or settlement of Company equity
awards; provided, however, that this restriction shall lapse upon a termination
of Executive’s employment without Cause or for Good Reason, or by virtue of
Executive’s death, prior to the Lockup End Date, and provided, further that this
restriction shall not apply to any net settlements of Company equity awards that
vest after the Effective Date, or sales of shares of Company common stock to
cover tax withholdings or the exercise price due on vesting or exercise of
Company equity awards. Following the Effective Time (as defined in the Merger
Agreement), the applicable annual limits on the number of shares of Class A
common stock of the Company with respect to which Executive may exercise Company
stock appreciation rights shall remain in effect (as equitably adjusted to
reflect the exchange ratio).

 

4.             TERMINATION OF PRIOR AGREEMENTS.  Effective upon the Effective
Date, this Agreement shall constitutes the entire agreement between the parties
and, as of the Effective Date, terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement.  Executive acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.  Until the occurrence of the Effective
Date, the Employment Agreement, by and between Executive and ServiceMagic, Inc.,
effective as of May 16, 2011, shall remain in full force and effect.

 

5.             ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder; provided,
that the Company may assign this Agreement to, or allow any of its obligations
to be fulfilled by, or take actions through, any affiliate of the Company and,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company (a “Transaction”) with or to any
other individual or entity, this

 

7

--------------------------------------------------------------------------------


 

Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and
in the event of any such assignment or Transaction, all references herein to the
“Company” shall refer to the Company’s assignee or successor hereunder.

 

6.             WITHHOLDING.  The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

7.             SECTION 409A.

 

(a)           This Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder (“Section 409A”).  It is intended that any amounts payable under this
Agreement and the Company’s and Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code.  This Agreement shall be construed and
interpreted consistent with that intent.  In no event shall the Company be
required to pay Executive any “gross-up” or other payment with respect to any
taxes or penalties imposed under Section 409A with respect to any benefit paid
to Executive hereunder.

 

(b)           For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

 

(c)           If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit pursuant
to Section 1(d) that constitutes nonqualified deferred compensation under
Section 409A until the earlier of (i) the date which is six (6) months after his
or her Separation from Service for any reason other than death, or (ii) the date
of Executive’s death.  The provisions of this paragraph shall only apply if, and
to the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A.  Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of this Section 6(b) shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Executive’s death).

 

(d)           To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to Executive pursuant to such provision shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred.  Such reimbursement obligations
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such

 

8

--------------------------------------------------------------------------------


 

benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.

 

(e)           In no event shall the Company be required to pay Executive any
“gross-up” or other payment with respect to any taxes or penalties imposed under
Section 409A with respect to any benefit paid to Executive hereunder.  The
Company agrees to take any reasonable steps requested by Executive to avoid
adverse tax consequences to Executive as a result of any benefit to Executive
hereunder being subject to Section 409A, provided that Executive shall, if
requested, reimburse the Company for any incremental costs (other than
incidental costs) associated with taking such steps.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A.

 

(f)            For purposes of Section 409A, Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

8.             HEADING REFERENCES.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

9.             REMEDIES FOR BREACH.  Executive expressly agrees and understands
that Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.

 

10.          WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

9

--------------------------------------------------------------------------------


 

11.          SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect. 
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

12.          INDEMNIFICATION.  The Company shall indemnify and hold Executive
harmless for acts and omissions in Executive’s capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of this Agreement.

 

[The Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

Date: September 28, 2017

 

 

ANGI Homeservices Inc.

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Vice President and Secretary

 

 

 

/s/ Chris Terrill

 

Chris Terrill

 

--------------------------------------------------------------------------------